Judgment, Supreme Court, New York County (Richard Failla, J.), rendered on May 26, 1989, convicting defendant after a jury trial of criminal sale of a controlled substance in the third degree and sentencing defendant to an indeterminate term of imprisonment of from 6 to 12 years, unanimously affirmed.
*554We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.) Concur—Sullivan, J. P., Milonas, Ross, Asch and Smith, JJ.